

116 S4070 IS: To designate the medical center of the Department of Veterans Affairs in Ann Arbor, Michigan, as the “Lieutenant Colonel Charles S. Kettles Department of Veterans Affairs Medical Center”. 
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4070IN THE SENATE OF THE UNITED STATESJune 25, 2020Mr. Peters (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the medical center of the Department of Veterans Affairs in Ann Arbor, Michigan, as the Lieutenant Colonel Charles S. Kettles Department of Veterans Affairs Medical Center. 1.Designation of Lieutenant Colonel Charles S. Kettles Department of Veterans Affairs Medical Center(a)FindingsCongress finds the following:(1)Lieutenant Colonel Charles S. Kettles was born in Ypsilanti, Michigan, on January 9, 1930.(2)Lieutenant Colonel Kettles was drafted to the Army at age 21, and after attending Officer Candidate School, earned his commission as an armor officer in the United States Army Reserve on February 28, 1953.(3)Lieutenant Colonel Kettles graduated from the Army Aviation School in 1953 before serving active duty tours in South Korea, Japan, and Thailand.(4)Lieutenant Colonel Kettles volunteered for active duty in 1963 when the United States was engaged in the Vietnam War.(5)Some of the awards and decorations earned by Lieutenant Colonel Kettles include the following:(A)The Medal of Honor.(B)The Distinguished Service Cross.(C)The Legion of Merit.(D)The Distinguished Flying Cross.(E)The Bronze Star Medal with one oak leaf cluster.(F)The Air Medal with numeral 27.(G)The Korean Service Medal.(H)The Vietnam Service Medal with one silver service star and one bronze service star.(I)The Master Aviator Badge.(6)The Medal of Honor citation for Lieutenant Colonel Kettles states, Major Charles S. Kettles distinguished himself by conspicuous gallantry and intrepidity while serving as Flight Commander, 176th Aviation Company (Airmobile) (Light), 14th Combat Aviation Battalion, Americal Division near Duc Pho, Republic of Vietnam. On 15 May 1967, Major Kettles, upon learning that an airborne infantry unit had suffered casualties during an intense firefight with the enemy, immediately volunteered to lead a flight of six UH–1D helicopters to carry reinforcements to the embattled force and to evacuate wounded personnel. Enemy small arms, automatic weapons, and mortar fire raked the landing zone, inflicting heavy damage to the helicopters; however, Major Kettles refused to depart until all helicopters were loaded to capacity. He then returned to the battlefield, with full knowledge of the intense enemy fire awaiting his arrival, to bring more reinforcements, landing in the midst of enemy mortar and automatic weapons fire that seriously wounded his gunner and severely damaged his aircraft. Upon departing, Major Kettles was advised by another helicopter crew that he had fuel streaming out of his aircraft. Despite the risk posed by the leaking fuel, he nursed the damaged aircraft back to base. Later that day, the Infantry Battalion Commander requested immediate, emergency extraction of the remaining 40 troops, including four members of Major Kettles’ unit who were stranded when their helicopter was destroyed by enemy fire. With only one flyable UH–1 helicopter remaining, Major Kettles volunteered to return to the deadly landing zone for a third time, leading a flight of six evacuation helicopters, five of which were from the 161st Aviation Company. During the extraction, Major Kettles was informed by the last helicopter that all personnel were onboard, and departed the landing zone accordingly. Army gunships supporting the evacuation also departed the area. Once airborne, Major Kettles was advised that eight troops had been unable to reach the evacuation helicopters due to the intense enemy fire. With complete disregard for his own safety, Major Kettles passed the lead to another helicopter and returned to the landing zone to rescue the remaining troops. Without gunship, artillery, or tactical aircraft support, the enemy concentrated all firepower on his lone aircraft, which was immediately damaged by a mortar round that shattered both front windshields and the chin bubble and was further raked by small arms and machine gun fire. Despite the intense enemy fire, Major Kettles maintained control of the aircraft and situation, allowing time for the remaining eight soldiers to board the aircraft. In spite of the severe damage to his helicopter, Major Kettles once more skillfully guided his heavily damaged aircraft to safety. Without his courageous actions and superior flying skills, the last group of soldiers and his crew would never have made it off the battlefield. Major Kettles' selfless acts of repeated valor and determination are in keeping with the highest traditions of military service and reflect great credit upon himself and the United States Army..(b)DesignationThe medical center of the Department of Veterans Affairs in Ann Arbor, Michigan, shall after the date of the enactment of this Act be known and designated as the Lieutenant Colonel Charles S. Kettles Department of Veterans Affairs Medical Center or the Lieutenant Colonel Charles S. Kettles VA Medical Center.(c)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the medical center referred to in subsection (b) shall be considered to be a reference to the Lieutenant Colonel Charles S. Kettles Department of Veterans Affairs Medical Center. 